Exhibit 10.1

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is dated as of March 10, 2011, but effective as of January 31, 2011 (the “First
Amendment Effective Date”), and is entered into by and among MODUSLINK GLOBAL
SOLUTIONS, INC., a Delaware corporation (“Holdings”); each of the Domestic
Subsidiaries of Holdings signatory hereto (together with Holdings, the
“Borrowers”); BANK OF AMERICA, N.A., as a Lender and the L/C Issuer; SILICON
VALLEY BANK, as a Lender; and HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender;
and acknowledged and agreed to by BANK OF AMERICA, N.A., in its capacity as
Administrative Agent (the “Administrative Agent”).

WHEREAS, the Borrowers, the Administrative Agent, the Lenders, and the L/C
Issuer entered into that certain Amended and Restated Credit Agreement, dated as
of February 1, 2010 (as such agreement may be amended, restated, or otherwise
modified from time to time, the “Credit Agreement”);

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders agree to amend certain provisions of the Credit Agreement as described
herein, subject to the terms and conditions set forth herein; and

WHEREAS, the Borrowers, the Administrative Agent, and the Lenders have agreed to
so amend the Credit Agreement as hereinafter set forth, in each case subject to
the terms and conditions set forth herein.

NOW, THEREFORE, intending to be legally bound hereby and in consideration of the
premises and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto hereby agree
as follows:

ARTICLE I

DEFINITIONS

Initially capitalized terms used but not otherwise defined in this Amendment
have the respective meanings set forth in the Credit Agreement, as amended
hereby.

ARTICLE II

AMENDMENTS TO CREDIT AGREEMENT

2.01. Consolidated EBITDA. Effective as of the First Amendment Effective Date,
Section 1.01 of the Credit Agreement is hereby amended by replacing the
definition of “Consolidated EBITDA” contained therein with the following
definition:

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrowers and their Subsidiaries for the most
recently completed Measurement Period plus (a) the following, without
duplication, to the extent deducted in calculating such Consolidated Net Income:
(i) Consolidated Interest Charges, (ii) the provision for Federal, state, local
and foreign income taxes payable, (iii) depreciation and amortization expense,
(iv) all Net Non-Cash Restructuring Charges recognized by Borrowers and their
Subsidiaries during such Measurement Period (to the extent calculations of the
Net Non-Cash Restructuring Charges for such Measurement Period result in a
positive number), (v) unrealized, non-cash foreign exchange losses, (vi)



--------------------------------------------------------------------------------

an amount equal to all non-cash goodwill impairment charges recognized by
Borrowers and their Subsidiaries, (vii) adjustments for equity investments held
by CMG@Ventures Entities or from impairment charges on Investments,
(viii) non-cash stock compensation expenses; and (ix) non-cash intangible asset
impairment charges recognized by Borrowers and their Subsidiaries; minus (b) the
following to the extent included in calculating such Consolidated Net Income:
(i) Federal, state, local and foreign income tax credits, (ii) unrealized,
non-cash foreign exchange gains, and (iii) adjustments for equity investments
held by CMG@Ventures Entities or from gains on Investments.

2.02. Loan Documents. Effective as of the First Amendment Effective Date,
Section 1.01 of the Credit Agreement is hereby amended by replacing the
definition of “Loan Documents” contained therein with the following definition:

“Loan Documents” means, collectively, (a) this Agreement, (b) the Revolving
Credit Notes, (c) the Collateral Documents, (d) each Issuer Document, and
(e) the First Amendment.

2.03. First Amendment. Effective as of the First Amendment Effective Date,
Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new term in the correct alphabetical order:

“First Amendment” means that certain First Amendment to Amended and Restated
Credit Agreement by and among the Administrative Agent, the Lenders, the L/C
Issuer, and the Borrowers dated as of March 10, 2011, but effective as of
January 31, 2011.

2.04. Compliance Certificate. Effective as of the First Amendment Effective
Date, Exhibit C of the Credit Agreement is hereby deleted in its entirety and
replaced by Exhibit C attached hereto as Exhibit A.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Borrower hereby represents and warrants to the Administrative Agent and the
Lenders, as of the date hereof and as of the First Amendment Effective Date, as
follows:

3.01. Representations and Warranties. After giving effect to this Amendment, the
representations and warranties set forth in the Credit Agreement, including
without limitation those set forth in Article V thereof, and in each other Loan
Document are true and correct on and as of the date hereof and on and as of the
First Amendment Effective Date with the same effect as if made on and as of the
date hereof and the First Amendment Effective Date, except to the extent such
representations and warranties expressly relate solely to an earlier date. Each
Borrower certifies, represents, and warrants to the Administrative Agent and the
Lenders that the security interests granted to the Administrative Agent pursuant
to the Collateral Documents are in full force and effect and constitute valid,
perfected, first-priority security interests in the Collateral described
therein.

3.02. No Defaults. After giving effect to this Amendment, each of the Borrowers
is in compliance with all terms and conditions of the Credit Agreement and the
other Loan Documents on its part to be observed and performed and no Default or
Event of Default has occurred and is continuing.

 

2



--------------------------------------------------------------------------------

3.03. Authority and Pending Actions. The execution, delivery, and performance by
each Borrower of this Amendment has been duly authorized by each such Borrower
and there is no action pending or any judgment, order, or decree in effect which
is likely to restrain, prevent, or impose materially adverse conditions upon the
performance by any Borrower of its obligations under the Credit Agreement or the
other Loan Documents.

3.04. Enforceability. This Amendment constitutes the legal, valid, and binding
obligation of each Borrower, enforceable against each such Borrower in
accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization, or
other similar laws affecting the enforcement of creditors’ rights or by the
effect of general equitable principles.

3.05. Breach; Conflicts. The execution, delivery, and performance by each
Borrower of this Amendment do not and will not conflict with, or constitute a
violation or breach of, or result in the imposition of any Lien upon the
property of such Borrower, by reason of the terms of (a) any contract, mortgage,
lease, agreement, indenture, or instrument to which such Borrower is a party or
which is binding upon it; (b) any Law with respect to such Borrower; or (c) the
Organization Documents of such Borrower.

ARTICLE IV

CONDITIONS PRECEDENT

4.01. Conditions Precedent. The amendments contained in Article II shall not be
binding upon the Administrative Agent and the Lenders until each of the
following conditions precedent have been satisfied in form and substance
satisfactory to the Administrative Agent:

(a) The Administrative Agent shall have received counterparts of this Amendment
executed by the Borrowers, the Administrative Agent, the Lenders, and the L/C
Issuer;

(b) All fees and expenses of the Administrative Agent, the Lenders, and the L/C
Issuer (including without limitation all reasonable fees and expenses of counsel
to the Administrative Agent), shall have been paid;

(c) The Administrative Agent shall have received certified copies of resolutions
or other action, incumbency certificates, and/or other certificates of duly
authorized officers of the Borrowers as the Administrative Agent may reasonably
require evidencing the identity, authority, and capacity of each duly authorized
officer authorized to act on behalf of the Borrowers in connection with this
Amendment;

(d) The Administrative Agent shall have received such other documents, legal
opinions, instruments, and certificates relating to this Amendment as it shall
reasonably request and such other documents, legal opinions, instruments, and
certificates that shall be satisfactory in form and substance to the
Administrative Agent and the Lenders. All corporate proceedings taken or to be
taken in connection with this Amendment and documents incidental thereto whether
or not referred to herein shall be reasonably satisfactory in form and substance
to the Administrative Agent and the Lenders; and

(e) All proceedings taken in connection with the transactions contemplated by
this Amendment and all documentation and other legal matters incident thereto
shall be satisfactory to the Administrative Agent in its sole and absolute
discretion.

 

3



--------------------------------------------------------------------------------

ARTICLE V

COSTS AND EXPENSES

Without limiting the terms and conditions of the Loan Documents, the Borrowers
jointly and severally agree to pay on demand: (a) all reasonable costs and
expenses incurred by the Administrative Agent in connection with the
preparation, negotiation, and execution of this Amendment and the other Loan
Documents executed pursuant to this Amendment and any and all subsequent
amendments, modifications, and supplements to this Amendment, including without
limitation, the reasonable costs and fees of the Administrative Agent’s legal
counsel; and (b) all reasonable costs and expenses reasonably incurred by the
Administrative Agent in connection with the enforcement or preservation of any
rights under the Credit Agreement, this Amendment, and/or the other Loan
Documents, including without limitation, the reasonable costs and fees of the
Administrative Agent’s legal counsel.

ARTICLE VI

MISCELLANEOUS

6.01. Instrument Pursuant to Credit Agreement. This Amendment is a Loan Document
executed pursuant to the Credit Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered, and applied in accordance with the
terms and provisions of the Credit Agreement.

6.02. Acknowledgment of the Borrowers. Each Borrower hereby represents and
warrants that the execution and delivery of this Amendment and compliance by
such Borrower with all of the provisions of this Amendment: (a) are within the
powers and purposes of such Borrower; (b) have been duly authorized or approved
by the board of directors (or other appropriate governing body) of such
Borrower; and (c) when executed and delivered by or on behalf of such Borrower
will constitute valid and binding obligations of such Borrower, enforceable in
accordance with its terms. Each Borrower reaffirms its obligation to pay all
amounts due to the Administrative Agent, the Lenders, and the L/C Issuer under
the Loan Documents (including, without limitation, its obligations under the
Revolving Credit Notes) in accordance with the terms thereof, as amended and
modified hereby.

6.03. Entire Agreement. This Amendment, together with all the other Loan
Documents (collectively, the “Relevant Documents”), sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relating to such subject matter. No promise, condition, representation
or warranty, express or implied, not set forth in the Relevant Documents shall
bind any party hereto, and no such party has relied on any such promise,
condition, representation or warranty. Each of the parties hereto acknowledges
that, except as otherwise expressly stated in the Relevant Documents, no
representations, warranties or commitments, express or implied, have been made
by any party to the other in relation to the subject matter hereof or thereof.
None of the terms or conditions of this Amendment may be changed, modified,
waived or canceled orally or otherwise, except in writing and in accordance with
Section 10.01 of the Credit Agreement.

6.04. Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Credit Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.

6.05. Counterparts. This Amendment may be executed in any number of counterparts
each of which when so executed and delivered shall be deemed an original, and it
shall not be necessary in making proof of this Amendment to produce or account
for more than one such counterpart executed by any party

 

4



--------------------------------------------------------------------------------

hereto. Without limiting the foregoing, the provisions of Section 10.10 of the
Credit Agreement shall be applicable to this Amendment. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Amendment.

6.06. Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of Illinois applicable to
contracts executed and to be performed entirely within such State, and, without
limiting the generality of Section 6.01 hereof, the provisions of Sections 10.14
and 10.15 of the Credit Agreement are hereby incorporated by reference as if
fully set forth herein.

6.07. Enforceability. Should any one or more of the provisions of this Amendment
be determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

6.08. References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby.

6.09. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Borrowers, the Administrative Agent, the Lenders, the L/C
Issuer, and their respective successors, legal representatives, and assignees to
the extent such assignees are permitted assignees as provided in Section 10.06
of the Credit Agreement.

[Remainder of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the day and year first written above.

 

BORROWERS: MODUSLINK GLOBAL SOLUTIONS, INC. By:   /s/ Peter L. Gray Name:  
Peter L. Gray Title:   Executive Vice President, General Counsel and Secretary

 

MODUSLINK CORPORATION By:   /s/ Peter L. Gray Name:   Peter L. Gray Title:  
Executive Vice President, General Counsel and Secretary

 

MODUSLINK PTS, INC. By:   /s/ Peter L. Gray Name:   Peter L. Gray Title:  
Secretary

 

SOL HOLDINGS, INC. By:   /s/ Peter L. Gray Name:   Peter L. Gray Title:  
Secretary

 

MODUS MEDIA INTERNATIONAL (IRELAND) LIMITED By:   /s/ Peter L. Gray Name:  
Peter L. Gray Title:   Secretary

 

TECH FOR LESS LLC By:   /s/ Peter L. Gray Name:   Peter L. Gray Title:  
Secretary

[Signatures continue on next page.]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender and L/C Issuer

By:   /s/ David Bacon Name:    David Bacon Title:   Senior Vice President

 

SILICON VALLEY BANK,

as a Lender

By:   /s/ Larisa B. Chilton Name:    Larisa B. Chilton Title:   Director

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Andrew Brown Name:    Andrew Brown Title:   Vice President

 

ACKNOWLEDGED AND AGREED TO BY:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:   /s/ Bozena Janociak Name:   Bozena Janociak Title:   Assistant Vice
President



--------------------------------------------------------------------------------

EXHIBIT A

REPLACEMENT EXHIBIT C TO CREDIT AGREEMENT

See attached.



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                              , 20        

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of February 1, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among MODUSLINK GLOBAL
SOLUTIONS, INC., a Delaware corporation (“Holdings”), each of the Domestic
Subsidiaries of Holdings signatory thereto (together with Holdings, the
“Borrowers”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent and L/C Issuer.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [chief executive officer / chief financial officer / treasurer /
controller] of Holdings, and that, as such, he/she is authorized to execute and
deliver this Compliance Certificate to the Administrative Agent on the behalf of
the Borrowers, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Holdings has delivered the year-end audited financial statements required by
Section 6.01(a) of the Agreement for the fiscal year of Holdings ended as of the
above date, together with the report and opinion of an independent certified
public accountant required by such section.

[Use following paragraph 1 for month-end financial statements for the months of
October, January, and April]

1. Holdings has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the month ended as of the above date. Such
consolidated financial statements fairly present the financial condition,
results of operations and cash flows of Holdings and its Subsidiaries in
accordance with Modified GAAP as at such date and for such period, subject only
to normal year-end audit adjustments and the absence of footnotes to the effect
that such statements are fairly stated in all material respects when considered
in relation to the consolidated financial statements of Holdings and its
Subsidiaries. Holdings has also delivered (i) internally prepared documentation
sufficient to establish that all deviations from GAAP identified on such
financial statements delivered pursuant to Section 6.01(b) in accordance with
Modified GAAP have been conformed and/or modified to be in accordance with GAAP
as of such fiscal quarter; (ii) a consolidating balance sheet of Holdings and
its Subsidiaries as at the end of such fiscal quarter and the related
consolidating statements of income or operations for such fiscal quarter and for
the portion of Holdings’ fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidating statements to be certified by the
chief executive officer, chief financial officer, treasurer or controller of
Holdings to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
Holdings and its Subsidiaries, and (iii) a statement of all consolidated cash
balances maintained by Holdings and its Subsidiaries for each country.



--------------------------------------------------------------------------------

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrowers and their Subsidiaries during the accounting period covered by such
financial statements.

3. A review of the activities of the Borrowers and their Subsidiaries during
such fiscal period has been made under the supervision of the undersigned with a
view to determining whether during such fiscal period the Borrowers and their
Subsidiaries (as applicable) performed and observed all their Obligations under
the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period each of the
Borrowers and their Subsidiaries performed and observed each covenant and
condition of the Loan Documents applicable to it, and no Default has occurred
and is continuing.]

-or-

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]

4. The representations and warranties of the Borrowers contained in Article V of
the Agreement and all representations and warranties of any Borrower that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in subsection (a) of Section 5.05 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to subsection
(a) of Section 6.01 of the Agreement, including the statements in connection
with which this Compliance Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

[SIGNATURE PAGE FOLLOWS]

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                                  , 20        .

 

MODUSLINK GLOBAL SOLUTIONS, INC., as the Borrower Agent   By:     Name:    
Title:    



--------------------------------------------------------------------------------

For the Month/Year ended                         ,          (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.         Section 7.11(a) – Consolidated Leverage Ratio.      A.   
Consolidated Funded Indebtedness at Statement Date      $______      B.   
Consolidated EBITDA of the Borrowers and their Subsidiaries on a consolidated
basis for Measurement Period ending on above date (“Subject Period”) (including
Consolidated EBITDA with respect to any newly-created or acquired Subsidiary
calculated on a pro forma basis for such Measurement Period as if the
acquisition had been consummated as of the first day of the Measurement Period):
       

1.      Consolidated Net Income for Subject Period:

     $______        

2.      Consolidated Interest Charges for Subject Period:

     $______        

3.      Provision for income taxes for Subject Period:

     $______        

4.      Depreciation expenses for Subject Period:

     $______        

5.      Amortization expenses for Subject Period:

     $______        

6.      All Net Non-Cash Restructuring Charges recognized by Borrowers and their
Subsidiaries during Subject Period (to the extent calculations of the Net
Non-Cash Restructuring Charges for Subject Period result in a positive number):

     $______        

7.      Unrealized, non-cash foreign exchange losses for Subject Period:

     $______        

8.      An amount equal to all non-cash goodwill impairment charges recognized
by Borrowers and their Subsidiaries for Subject Period:

     $______        

9.      Adjustments for equity investments held by CMG@Ventures Entities or from
impairment charges on Investments for Subject Period:

     $______        

10.    Non-cash stock compensation expenses for Subject Period:

     $______        

11.    Non-cash intangible asset impairment charges recognized by Borrowers and
their Subsidiaries for Subject Period:

     $______        

12.    Income tax credits for Subject Period:

     $______        

13.    Unrealized, non-cash foreign exchange gains for Subject Period:

     $______   

SCHEDULE 1 TO EXHIBIT C – PAGE 1



--------------------------------------------------------------------------------

    

14.    Adjustments for equity investments held by CMG@Ventures Entities or from
gains on Investments for Subject Period:

   $______     

15.    Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 + 10 +
11 – 12 – 13 – 14):

   $______  

C.

   Consolidated Leverage Ratio (Line I.A ÷ Line I.B.15):             to 1.0     
Maximum permitted:                 2.0:1.0   

II.

 

Section 7.11(b)– Consolidated Core Cash Flow Coverage Ratio

    

A.

   Consolidated EBITDA for Subject Period (Line I.B.15 above):    $______  

B.

   Rentals payable under leases of real or personal, or mixed, property, in each
case as reflected on the Borrowers’ income statements for Subject Period:   
$______  

C.

   Consolidated Interest Charges for Subject Period:    $______  

D.

   The aggregate principal amount of all regularly scheduled principal payments
or redemptions or similar acquisitions for value of outstanding debt for
borrowed money, but excluding any such payments to the extent refinanced through
the incurrence of additional Indebtedness otherwise expressly permitted under
Section 7.02 of the Agreement for Subject Period:    $______  

E.

   Rentals paid under leases of real or personal, or mixed, property, in each
case as reflected on the Borrowers’ income statements for Subject Period:   
$______  

F.

   Net Cash Restructuring Payments (to the extent that calculations of the Net
Cash Restructuring Payments for Subject Period result in a positive number):   
$______  

G.

   Consolidated Core Cash Flow Coverage Ratio (Line II.A + Line II.B) ÷ (Line
II.C + Line II.D + Line II.E + Line II.F):             to 1.0      Minimum
required:                 1.5:1.0

III.   

  Section 7.11(c)– Minimum Global Cash. Balance of cash (as determined under
GAAP), cash equivalents (as determined under GAAP), and Cash Equivalents as of
Statement Date (on a consolidated basis):    $______      Minimum
required:                $60,000,000   

SCHEDULE 1 TO EXHIBIT C – Page 2



--------------------------------------------------------------------------------

For the Quarter/Year ended                              (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA

as set forth in the Agreement)

 

Consolidated EBITDA

   Quarter
Ended      Quarter
Ended      Quarter
Ended      Quarter
Ended      Twelve
Months
Ended  

Consolidated Net Income

              

+        Consolidated Interest Charges

              

+        income taxes

              

+        depreciation expense

              

+        amortization expense

              

+        Net Non-Cash Restructuring Charges (to the extent calculations of the
Net Non-Cash Restructuring Charges for Subject Period result in a positive
number)

              

+        unrealized, non-cash foreign exchange losses

              

+        non-cash goodwill impairment charges

              

+        adjustments for equity investments held by CMG@Ventures Entities or
from impairment charges on Investments

              

+        Non-cash stock compensation expenses

              

 

SCHEDULE 2 TO EXHIBIT C - Page 1



--------------------------------------------------------------------------------

+        non-cash intangible asset impairment charges

              

–        income tax credits

              

–        unrealized, non-cash foreign exchange gains

              

–        adjustments for equity investments held by CMG@Ventures Entities or
from gains on Investments

              

=        Consolidated EBITDA

              

 

SCHEDULE 2 TO EXHIBIT C - Page 2